Title: To James Madison from John Mercer, Isaac Cox Barnet, and William Maclure, 13 August 1804
From: Mercer, John,Barnet, Isaac Cox,Maclure, William
To: Madison, James



Sir,Office of United States Commission of Claims, Paris, August 13th. 1804.
We have the honor to transmit you herewith the whole number of Claims which we have declared to be embraced by the Convention of the 30th. of April, 1803, and for the Liquidation of which we have sent Certificates to the French Offices as directed by the 8th. Article. These Claims are arranged under two denominations—the first being those which appear upon the Conjectural Note; the second, such as were either in the French Offices when the Convention was signed, or have been presented since that period. We should feel much satisfaction if it were in our Power to place under your view the amount of these Claims; but the Liquidations in the French Offices having as yet embraced only thirty-seven Cases, and no Returns being made to us in any Case, it is not in our power to form any opinion of what will be their ultimate amount.
In addition to the List already transmitted of such Claims as we have declared to be excluded by the Convention, we have pronounced the same opinion upon others, a List of which is hereunto annexed.
There remain in this Office on this day, thirteen Cases upon which we have as yet pronounced no opinion. They are postponed under the expectation of other evidence relating to them being produced. They will, however, be decided before the expiration of the twelve months, after which we shall consider our Duties here as terminated.
It will be remarked that but few Prize Cases have been brought before us. It is understood that the greater number are still pending before the Council of Prizes; or are pursued by the Claimants for the purpose of ascertaining the situation of the Captors. We have the honor to be, Sir, with great respect, Your obedient Servants.
John Mercer.
I. Cox Barnet
Wm Maclure
